 
Translation of Share Pledge Agreement


This Share Pledge Agreement (this "Agreement") has been executed by and among
the following parties on May 1, 2012 in Shangrao, Jiangxi Province, the People’s
Republic of China (“China” or the “PRC”):


Party A: Shangrao Baihuazhou Green Resources Agriculture Technology Development
Co., Ltd.
Address: 7 Yan He East Road, Xinzhou, Shangrao, Jiangxi Province
       (hereinafter referred to as “Pledgee”


Party B:Li Xiaoling
National Identification Number: 362325196208190021     (hereinafter referred to
as “Pledgor”


Party C: Shangrao Bai Hua Zhou Industrial Co., Ltd.
Address: 8 Xing Yang Road, Shangrao, Jiangxi Province

In this Agreement, each of Pledgee, Pledgor and Party C shall be referred to as
a "Party" respectively, and they shall be referred to as the "Parties"
collectively.


Whereas:


1
Pledgor holds 100% of the equity interest in Party C. Party C is a limited
liability company registered in 8 Xing Yang Road, Shangrao, Jiangxi Province,
China mainly engaging in the business of landscaping and afforestation, seedling
culvation, and processing and sale of bonsai and root carving crafts;



2 
Pledgee is a wholly foreign-owned enterprise registered in Shangrao, China.
Pledgee and Party C owned by Pledgor have executed an Exclusive Business
Cooperation Agreement on May 1, 2012;



2
Party C acknowledges the respective rights and obligations of Pledgor and
Pledgee under this Agreement, and intends to provide any necessary assistance in
registering the Pledge.



To ensure that Party C fully performs its obligations under the Exclusive
Business Cooperation Agreement and pay the consulting and service fees
thereunder to the Pledgee when the same becomes due, Pledgor hereby pledges to
the Pledgee all of the equity interest he holds in Party C as security for
payment of the consulting and service fees by Party C under the Business
Cooperation Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
To perform the provisions of the Business Cooperation Agreement, the Parties
have mutually agreed to execute this Agreement upon the following terms.


1  Definitions


Unless otherwise provided herein, the terms below shall have the following
meanings:


1.1  Pledge shall refer to the security interest granted by Pledgor to Pledgee
pursuant to Article 2 of this Agreement, i.e., the right of Pledgee to be
compensated on a preferential basis with the conversion, auction or sales price
of the Equity Interest.
 
1.2  Equity Interest shall refer to all of the equity interest lawfully now held
and hereafter acquired by Pledgor in Party C.
 
1.3  Term of Pledge shall refer to the term set forth in Section 3.2 of this
Agreement.
 
1.4  Business Cooperation Agreement shall refer to the Exclusive Business
Cooperation Agreement executed by and between Party C and Pledgee on May 1,
2012.
 
1.5  Event of Default\shall refer to any of the circumstances set forth in
Article 7 of this Agreement.
 
1.6  Notice of Default shall refer to the notice issued by Pledgee in accordance
with this Agreement declaring an Event of Default.
 
2 . The Pledge


As collateral security for the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of any or all the
payments due by Party C, including without limitation the consulting and
services fees payable to the Pledgee under the Business Cooperation Agreement,
Pledgor hereby pledges to Pledgee a first security interest in all of Pledgor's
right, title and interest, whether now owned or hereafter acquired by Pledgor,
in the Equity Interest of Party C.


3. Term of Pledge



 
3.1
The Pledge shall become effective as of the date when the pledge of the Equity
Interest is registered with relevant administration for industry and commerce
(the “AIC”). The Pledge shall be continuously valid until all payments due under
the Business Cooperation Agreement have been fulfilled by Party C. The parties
agree that Pledgor and Party C shall register the Pledge in the shareholders'
register of Party C within 3 business days following the execution of this
Agreement, and within 10 business days after the competent AIC has formally
begun accepting applications for the registration of equity interest pledge,
Pledgor and Party C shall file the pledge of the Equity Interest contemplated
herein with such AIC for registration.

 
 
2

--------------------------------------------------------------------------------

 
 

 
3.2
During the Term of Pledge, in the event Party C fails to pay the exclusive
consulting or service fees in accordance with the Business Cooperation
Agreement, Pledgee shall have the right, but not the obligation, to dispose of
the Pledge in accordance with the provisions of this Agreement.



4   Custody of Records for Equity Interest subject to Pledge



 
4.1 
During the Term of Pledge set forth in this Agreement, Pledgor shall deliver to
Pledgee's custody the capital contribution certificate for the Equity Interest
and the shareholders' register containing the Pledge within one week from the
execution of this Agreement. Pledgee shall have custody of such items during the
entire Term of Pledge set forth in this Agreement.




 
4.2 
Pledgee shall have the right to collect dividends generated by the Equity
Interest during the Term of Pledge.



5.   Representations and Warranties of Pledgor



 
5.1 
Pledgor is the sole legal and beneficial owner of the Equity Interest.




 
5.2 
Pledgee shall have the right to dispose of and transfer the Equity Interest in
accordance with the provisions set forth in this Agreement.




 
5.3 
Except for the Pledge, Pledgor has not placed any security interest or other
encumbrance on the Equity Interest.



6   Covenants and Further Agreements of Pledgor



 
6.1 
Pledgor hereby covenants to the Pledgee, that during the term of this Agreement,
Pledgor shall:




 
6.1.1
not transfer the Equity Interest, place or permit the existence of any security
interest or other encumbrance on the Equity Interest, without the prior written
consent of Pledgee, except for the performance of the Exclusive Option Agreement
executed by Pledgor, Pledgee and Party C on May 1, 2012;

 
 
3

--------------------------------------------------------------------------------

 
 

 
6.1.2 
comply with the provisions of all laws and regulations applicable to the pledge
of rights, and within 5 days of receipt of any notice, order or recommendation
issued or prepared by relevant competent authorities regarding the Pledge, shall
present the aforementioned notice, order or recommendation to Pledgee, and shall
comply with the aforementioned notice, order or recommendation or submit
objections and representations with respect to the aforementioned matters upon
Pledgee's reasonable request or upon consent of Pledgee;




 
6.1.3 
promptly notify Pledgee of any event or notice received by Pledgor that may have
an impact on Pledgee's rights to the Equity Interest or any portion thereof, as
well as any event or notice received by Pledgor that may change or have an
impact on any guarantees and other obligations of Pledgor arising out of this
Agreement.




 
6.2 
Pledgor agrees that the rights acquired by Pledgee in accordance with this
Agreement with respect to the Pledge shall not be interrupted or harmed by
Pledgor or any heirs or representatives of Pledgor or any other persons through
any legal proceedings.




 
6.3 
To protect or perfect the security interest granted by this Agreement for
payment of the consulting and service fees under the Business Cooperation
Agreement, Pledgor hereby undertakes to execute in good faith and to cause other
parties who have an interest in the Pledge to execute all certificates,
agreements, deeds and/or covenants required by Pledgee.  Pledgor also undertakes
to perform and to cause other parties who have an interest in the Pledge to
perform actions required by Pledgee, to facilitate the exercise by Pledgee of
its rights and authority granted thereto by this Agreement, and to enter into
all relevant documents regarding ownership of Equity Interest with Pledgee or
designee(s) of Pledgee (natural persons/legal persons).  Pledgor undertakes to
provide Pledgee within a reasonable time with all notices, orders and decisions
regarding the Pledge that are required by Pledgee.




 
6.4 
Pledgor hereby undertakes to comply with and perform all guarantees, promises,
agreements, representations and conditions under this Agreement. In the event of
failure or partial performance of its guarantees, promises, agreements,
representations and conditions, Pledgor shall indemnify Pledgee for all losses
resulting therefrom.

 
 
4

--------------------------------------------------------------------------------

 
 
7  Event of Breach



 
7.1 
The following circumstances shall be deemed Event of Default:




 
7.1.1 
Party C fails to pay in full any of the consulting and service fees payable
under the Business Cooperation Agreement or breaches any other obligations of
Party C thereunder;




 
7.1.2 
Any representation or warranty by Pledgor in Article 5 of this Agreement
contains material misrepresentations or errors, and/or Pledgor violates any of
the warranties in Article 5 of this Agreement;




 
7.1.3 
Pledgor and Party C fail to register the Pledge in the shareholders' register of
Party C stipulated in Section 3.1;

 

 
7.1.4 
Pledgor or Party C breaches any provisions of this Agreement; Each person of
Pledgor shall bear the joint and several liabilities as to the obligations of
other persons of Pledgor thereunder.




 
7.1.5 
Except as expressly stipulated in Section 6.1.1, Pledgor transfers or purports
to transfer or abandons the Equity Interest pledged or assigns the Equity
Interest pledged without the written consent of Pledgee;




 
7.1.6 
Any of Pledgor's own loans, guarantees, indemnifications, promises or other debt
liabilities to any third party or parties (1) become subject to a demand of
early repayment or performance due to default on the part of Pledgor; or (2)
become due but are not capable of being repaid or performed in a timely manner;




 
7.1.7 
Any approval, license, permit or authorization of government agencies that makes
this Agreement enforceable, legal and effective is withdrawn, terminated,
invalidated or substantively changed;




 
7.1.8 
The promulgation of applicable laws renders this Agreement illegal or renders it
impossible for Pledgor to continue to perform its obligations under this
Agreement;




 
7.1.9 
Adverse changes in properties owned by Pledgor, which lead Pledgee to believe
that that Pledgor's ability to perform its obligations under this Agreement has
been affected;

 
 
5

--------------------------------------------------------------------------------

 
 

 
7.1.10 
The successor or custodian of Party C is capable of only partially perform or
refuses to perform the payment obligations under the Business Cooperation
Agreement; and




 
7.1.11 
Any other circumstances occur where Pledgee is or may become unable to exercise
its right with respect to the Pledge.




 
7.2 
Upon notice or discovery of the occurrence of any circumstances or event that
may lead to the aforementioned circumstances described in Section 7.1, Pledgor
shall immediately notify Pledgee in writing accordingly.




 
7.3 
Unless an Event of Default set forth in this Section 7.1 has been successfully
resolved to Pledgee's satisfaction, Pledgee may issue a Notice of Default to
Pledgor in writing upon the occurrence of the Event of Default or at any time
thereafter and demand that Pledgor immediately pay all outstanding payments due
under the Business Cooperation Agreement and all other payments due to Pledgee,
and/or dispose of the Pledge in accordance with the provisions of Article 8 of
this Agreement.



8   Exercise of Pledge



 
8.1 
Prior to the full payment of the consulting and service fees described in the
Business Cooperation Agreement, without the Pledgee's written consent, Pledgor
shall not assign the Equity Interest in Party C.




 
8.2 
Pledgee may issue a Notice of Default to Pledgor when exercising the Pledge.




 
8.3 
Subject to the provisions of Section 7.3, Pledgee may exercise the right to
enforce the Pledge concurrently with the issuance of the Notice of Default in
accordance with Section 7.2 or at any time after the issuance of the Notice of
Default. Once Pledgee elects to enforce the Pledge, Pledgor shall cease to be
entitled to any rights or interests associated with the Equity Interest.




 
8.4 
In the event of default, Pledgee is entitled to dispose of the Equity Interest
pledged, to the extent permitted by and in accordance with applicable laws,
without obligation to account to Pledgor for proceeds of disposition and Pledgor
hereby waives any rights it may have to demand any such accounting from Pledgee.
Likewise, in such circumstance Pledgor shall have no obligation to Pledgee for
any deficiency remaining after such disposition of the Equity Interest pledged.

 
 
6

--------------------------------------------------------------------------------

 
 

 
8.5 
When Pledgee disposes of the Pledge in accordance with this Agreement, Pledgor
and Party C shall provide necessary assistance to enable Pledgee to enforce the
Pledge in accordance with this Agreement.



9   Assignment



 
9.1 
Without Pledgee's prior written consent, Pledgor shall not have the right to
assign or delegate its rights and obligations under this Agreement.




 
9.2 
This Agreement shall be binding on Pledgor and its successors and permitted
assigns, and shall be valid with respect to Pledgee and each of its successors
and assigns.




 
9.3 
At any time, Pledgee may assign any and all of its rights and obligations under
the Business Cooperation Agreement to its designee(s) (natural/legal persons),
in which case the assigns shall have the rights and obligations of Pledgee under
this Agreement, as if it were the original party to this Agreement. When the
Pledgee assigns the rights and obligations under the Business Cooperation
Agreement, upon Pledgee's request, Pledgor shall execute relevant agreements or
other documents relating to such assignment.




 
9.4 
In the event of a change in Pledgee due to an assignment, Pledgor shall, at the
request of Pledgee, execute a new pledge agreement with the new pledgee on the
same terms and conditions as this Agreement, and register the same with the
relevant AIC.




 
9.5 
Pledgor shall strictly abide by the provisions of this Agreement and other
contracts jointly or separately executed by the Parties hereto or any of them,
including the Exclusive Option Agreement and the Power of Attorney granted to
Pledgee, perform the obligations hereunder and thereunder, and refrain from any
action/omission that may affect the effectiveness and enforceability thereof.
Any remaining rights of Pledgor with respect to the Equity Interest pledged
hereunder shall not be exercised by Pledgor except in accordance with the
written instructions of Pledgee.



10   Termination


Upon the full payment of the consulting and service fees under the Business
Cooperation Agreement and upon termination of Party C's obligations under the
Business Cooperation Agreement, this Agreement shall terminate, and Pledgee
shall assist the Pledgor to remove the pledge registration as soon as reasonably
practicable。
 
 
7

--------------------------------------------------------------------------------

 
 
11   Handling Fees and Other Expenses


All fees and out of pocket expenses relating to this Agreement, including but
not limited to legal costs, costs of production, stamp tax and any other taxes
and fees, shall be borne by Party C.


12   Confidentiality


The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall  be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.


13   Governing Law and Resolution of Disputes



 
13.1 
The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.




 
13.2 
In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its Arbitration Rules. The arbitration shall be
conducted in Beijing, and the language used in arbitration shall be Chinese. The
arbitration award shall be final and binding on all Parties.

 
 
8

--------------------------------------------------------------------------------

 
 
Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.


14   Notices


All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such party set forth below. A confirmation copy of each notice
shall also be sent by E-mail. The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:


Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of arrival or
refusal at the address specified for notices.
 
Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).


15   Severability


In the event that one or several of the provisions of this Contract are found to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Contract shall not be affected or compromised in any respect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.
 
 
9

--------------------------------------------------------------------------------

 
 
16   Attachments


The attachments set forth herein shall be an integral part of this Agreement.


17   Effectiveness



 
17.1 
Any amendments, changes and supplements to this Agreement shall be in writing
and shall become effective upon completion of the governmental filing procedures
(if applicable) after the affixation of the signatures or seals of the Parties.




 
17.2 
This Agreement is written in Chinese and English in three copies. Pledgee,
Pledgor, and Party C shall hold one copy respectively. Each copy of this
Agreement shall have equal validity. In case there is any conflict between the
Chinese version and the English version, the Chinese version shall prevail.



IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Share Pledge Agreement as of the date first above written. While
after the conclusion of the contract, the parties shall go to the local
Administration for Industry and Commerce for records, until then the right of
Pledge is established.


The page of Signature




Party A: Shangrao Baihuazhou Green Resources Agriculture Technology Development
Co., Ltd.
 
By (seal): Liu Shuzhong_____


(The signature of The Representative):  /s/ Liu Shuzhong_




Party B: Li Xiaoling


By (signature): Li Xiaoling____




Party C: Shangrao Bai Hua Zhou Industrial Co., Ltd.


By (seal):  /s/ Liu Shuzhong___


 (The signature of The Representative): Liu Shuzhong____

 
10

--------------------------------------------------------------------------------

 